Citation Nr: 0014360	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an extension of a temporary total convalescent 
rating beyond December 31, 1997 under 38 C.F.R. § 4.30.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which assigned a temporary total 
convalescent rating effective from July 2, 1997 through 
December 31, 1997 under 38 C.F.R. § 4.30.  

By decision in February 1999, the Board granted a rating 
increase to 30 percent for the right foot disability and 
remanded the question concerning extension of the 
convalescent rating back to the RO for due process reasons.  
The RO has now complied with the remand and the case has been 
returned to the Board for completion of appellate 
consideration.


FINDING OF FACT

The clinical findings do not demonstrate that the July 1997 
surgery for the right foot resulted in severe postoperative 
residuals such as an incompletely- healed surgical wound, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches beyond December 31, 1997.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating beyond 
December 31, 1997 are not met.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 4.30 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA discharge summary showed that in July 1997 the veteran 
underwent surgery on his right foot to correct malalignment 
of the third, fourth, and fifth metatarsals and to remove a 
bunionette over the fifth metatarsal head.  K-wires were used 
to fix both the third and fourth metatarsophalangeal joints 
in neutral alignment, and K-wires were left protruding out 
the end of the third and fourth toes and then over the dorsum 
of the fifth metatarsophalangeal joint.  His right foot was 
wrapped and placed in a Reese postoperative shoe.  He was 
discharged two days later and was to continue crutch 
ambulation and non-weight-bearing on his right lower 
extremity.  A VA orthopedic addendum dated in July 1997 
indicated that the veteran was to have "exactly four months 
of 'convalescence' no more no less" and was to follow up in 
two weeks to remove the sutures, and then heel strike and 
weight bear, and then remove K-wires in approximately 6 
weeks.  

A VA treatment record dated in July 1997, approximately two 
weeks after surgery, showed that the veteran was seen for 
follow-up and his sutures were removed.  He was given a 
walking cast and instructed to walk with heel striking only 
and with crutches.  He was to return to the clinic in four 
weeks for removal of the pins.  In August 1997 it was noted 
that he was to remain in a cast for a total of three months, 
and increase weight-bearing, but also keep his right leg 
elevated most of the day.  It was also noted that he was 
unable to maintain employment until his bunionette was 
completely healed.  In October 1997 he was instructed to 
return to regular footwear, and the VA physician indicated 
that the veteran would not be able to resume employment 
requiring prolonged standing for at least three months.  He 
was given a cane for use in his left hand.

On a prescription note dated in December 1997, a VA physician 
indicated that the veteran had been previously employed as a 
dishwasher with prolonged standing, from six to seven hours 
per shift, requiring convalescent leave because of foot pain 
and surgery.  The VA physician indicated that the veteran 
could not return to prolonged standing prior to January 22, 
1998 because of his post-operative status.  

On VA examination in January 1998 the veteran complained of 
constant pain that was aggravated more when he walked or when 
he had to put weight on the foot.  He used a cane until 
December 1997, and reported that he had to use corrective 
shoes and had an orthotic shoe insert for the right foot.  He 
complained of severe pain and stiffness of all joints of the 
third, fourth, and fifth toes of the right foot.  He had 
difficulty standing on his toes or squatting.  It was noted 
that the swelling on the right foot had come down a little 
since the end of December and there was mild swelling of the 
right foot with tenderness and ankylosis of the third, fourth 
and fifth toes.  There was a healed surgical scar about 11/2 
inches with hyperpigmentation surrounding the area.  There 
was another healed surgical scar about two inches in length 
which was hypopigmented and slightly keloid on the fourth 
metatarsal area.  He had another healed scar on the lateral 
border of the right foot in the fifth metatarsal area about 1 
1/2 inches, where a pin had been put in and removed.  It was 
noted that he walked with a limp, could not stand too long on 
his right foot, and could not walk for long distances because 
of the pain.  The diagnoses included status post open 
reduction and internal fixation of the third, fourth, and 
fifth metatarsal bones, with ankylosis of the interphalangeal 
joints of the right foot.

A VA treatment note dated in January 1998 showed that the 
veteran was seen for follow-up and reported that he still had 
pain and decreased movement of his lateral digits of the 
right foot.  He was not wearing an orthotic.  Examination 
showed a minor amount of swelling over the third and fourth 
metatarsal heads, and a well-healed incision.  He had pain to 
palpation over the third metatarsal head on the plantar 
aspect of his foot, and generalized discomfort over the 
lateral area of his foot where he had a bunionectomy.  The 
plan was to have the veteran return to wearing orthotics, and 
for the next three months he was to be given light duty for 
work, in which he should not stand for longer than one hour 
at a time.  On a VA prescription note dated January 22, 1998, 
it was noted the veteran should be on light duty and should 
not stand for more than one hour at a time until April 1, 
1998.

Analysis

The veteran contends that he is entitled to an extension of 
Paragraph 30 (38 C.F.R. § 4.30) benefits beyond December 31, 
1997 for convalescence following surgery on his right foot.  
He claims that he should be awarded convalescent benefits for 
at least three months - January, February and March 1998.

Under applicable criteria, a total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established by the report at hospital 
discharge or outpatient release that entitlement is warranted 
under paragraph (a)(1), (2), or (3) of this section effective 
from the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
referenced paragraphs provide that total ratings will be 
assigned if treatment of a service connected disability 
resulted in:  (1) Surgery necessitating at least one month of 
convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) Immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for 1, 2 or 3 
months beyond the initial three months period under paragraph 
(a)(1), (2) or (3) of this section; extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made under paragraph (a)(2) or (3) of this section upon 
approval of the Adjudication Officer. 
38 C.F.R. § 4.30.

After carefully reviewing the objective evidence of record, 
and the contentions of the veteran, the Board concludes that 
an extension of a temporary total rating beyond December 31, 
1997 under the provisions of 38 C.F.R. § 4.30 is not 
warranted.  The record reflects that the veteran underwent 
right foot surgery in July 1997 to correct malalignment of 
the third, fourth, and fifth metatarsals and removal of a 
bunionette over the fifth metatarsal head.  He was discharged 
on crutches, and was to have no weight-bearing on the right 
lower extremity.  He was later given a walking cast, and 
eventually given a cane, which he stopped using in December 
1997.  The record shows that he was awarded a temporary total 
convalescent rating from the date of his surgery through 
December 31, 1997 under the provisions of 38 C.F.R. § 4.30.  
The clinical evidence does not, however, support an extension 
of a temporary total rating because the evidence does not 
demonstrate that the right foot surgery resulted in severe 
postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches 
(regular weight bearing prohibited) beyond December 31, 1997.  
The evidence of record notes that by December 1997, the 
veteran was no longer using a cane, and when he went for his 
VA examination in January 1998 he was not wearing his 
orthotic.  Although in January 1998 he had pain, tenderness, 
swelling, and ankylosis in the right foot, there was no 
indication of an incompletely-healed surgical wound, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the use of crutches.  Additionally, the VA 
examiner in January 1998 did not indicate that the veteran 
could not work, but rather indicated that he should be on 
light duty until April 1998, and should not stand for more 
than one hour at a time.  Based on the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for extension of a temporary 
total convalescent rating under the provisions of 38 C.F.R. 
4.30 beyond December 31, 1997.


ORDER

Entitlement to an extension of a temporary total convalescent 
rating beyond December 31, 1997, under 38 C.F.R. § 4.30, is 
denied.  



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

